— In a proceeding pursuant to CPLR article 75 to vacate an arbitrator’s award, with a cross application to confirm such award, petitioner appeals from (1) a judgment of the Supreme Court, Queens County (Cohen, J.), dated December 19, 1983, which confirmed the arbitrator’s award and (2) an order of the same court, dated February 24, 1984, which denied her application for leave to renew and/or reargue her application to vacate the arbitrator’s award.
Appeal from so much of the order as denied reargument dismissed. The denial of reargument is not appealable.
Order and judgment otherwise affirmed, for reasons stated by Justice Cohen at Special Term.
Respondents are awarded one bill of costs. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.